Per Curiam.

Yerona Persel spoke some dialect of the Polish language which the official interpreter could not understand and translate. Mary Batsclie was called and examined by the court as to her qualifications, which the court approved, and thereupon she was sworn to act as interpreter. It is complained that' she was not sworn on her voir dire, that is, before answering the court’s interrogations as to her qualifications.
The passing upon the -qualifications of an interpreter is peculiarly within the sound discretion of the court, and this being so, it is for the court to determine as to the character of testimony, sworn or unsworn, which will satisfy that discretion, and the court’s approval is conclusive in the absence- of a charge of abuse of discretion.
The evidence sufficiently sustains the verdict of guilty on the charge of. robbery.
Judgment -affirmed.